Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed August 10, 2022.
Claims 1, 5, 8, 10-13, 15-16, and 18 have been amended.
Claims 4, 7, 14, and 17 have been canceled.
Claims 1-3, 5-6, 8, 10-13, 15-16, and 18 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated June 10, 2022 and September 21, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10-11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “iTunes for Beginners” by Hannah Williams (publicly accessible November 5, 2013), hereinafter referred to as Williams in further view of Mackenzie et al. (US Publication 20130007617A1) and Kolb (US Publication 20120192108A1).

    PNG
    media_image1.png
    423
    640
    media_image1.png
    Greyscale

Figure 1 – Screenshot of iTunes shown on page 12
Regarding claim 1, Williams teaches a method for jumping a page display location, comprising:
displaying a multimedia playlist on a page, the multimedia playlist comprising multiple multimedia items (Highlight the song(s) you wish to add and then drag and drop it on your playlist under the Playlists tab on the sidebar)(page 12; an exemplary user interface displaying playlist including multiple media items is shown in Figure 1 above);
initiating to play the multimedia items in the multimedia playlist according to a preset playing trigger condition (Once you have finished compiling your playlist, press the Play icon to listen)(page 12).
Williams differs from the claim in that Williams fails to teach acquiring a location jump request, determining currently playing multimedia item in the multimedia playlist, wherein the currently playing multimedia item is one of the multimedia items in the multimedia playlist, and jumping the page display location to a location of the currently playing multimedia item in the multimedia playlist, wherein a location jump button is provided on the page and wherein acquiring the location jump request further comprises receiving a trigger operation of a user on the location jump button and generating the location jump request. However, acquiring a location jump request, determining currently playing multimedia item in a multimedia playlist, wherein the currently playing multimedia item is one of multimedia items in the multimedia playlist, and jumping a page display location to a location of the currently playing multimedia item in the multimedia playlist wherein a location jump button is provided on a page and wherein acquiring the location jump request further comprises receiving a trigger operation of a user on the location jump button and generating the location jump request is taught by Mackenzie (While the current song is playing, the user can navigate within the media player 100 … to browse different views such as ... Artists, Playlist, etc. ... a selection context display input is provided by a navigation button 140, as shown, that provides a shortcut to the context in which the current song was previously selected ... As shown in FIG. 3, when the navigation button 140 is pressed a media selection portion in a second display portion 150 may be shown below the playback bar 130 providing selection context ribbon 152 for the currently playing song (media item) ... That is, the song selection context that was presented in the first browser display portion 120 identifying song information 122, at the time of selection to the playback queue or playlist of the currently playing song ...the selection context can be any of a Playlist, or a list of All Songs, Albums, Artists, etc.)([0024], [0025], [0026], and [0027]; Figure 3 – an exemplary embodiment of a user requesting a location jump by interacting with a location jump navigation button and jumping a display to a location of a currently playing song in a currently playing playlist is shown). The examiner notes Williams and Mackenzie teach a method for displaying buttons in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Williams to include the acquiring, determining, and jumping of Mackenzie such that the method allows for user input of a jump request and in response to the request jumps to a location of a currently playing multimedia item in a currently playing playlist. One would be motivated to make such a combination to provide the advantage of improving multimedia player navigation.
Williams-Mackenzie differs from the claim in that Williams-Mackenzie fails to teach displaying the button upon detection of a preset trigger operation. However, displaying a button upon detection of a preset trigger operation is taught by Kolb (presence-sensitive screen 4 may be programmed by computing device 2 to display graphical content. Graphical content, generally, includes ... buttons ... the computing device only detects input in the presence-sensing region and substantially at the boundary (60) ... displaying, at the presence-sensitive screen, a group of graphical menu elements positioned substantially radially outward from the second location, responsive to receiving the first user input)([0024] and [0052]). The examiner notes Williams, Mackenzie, and Kolb teach a method for displaying buttons in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Williams-Mackenzie to include the displaying of displaying of Kolb such that the method displays a jump button upon detection of a preset trigger. One would be motivated to make such a combination to provide the advantage of efficiently using user interface real estate by dynamically generating a jump button.
Regarding claim 5, Williams-Mackenzie-Kolb teach the method for jumping a page display location according to claim 1, further comprising:
setting the location jump button at a fixed location on the page; or
adjusting the location jump button according to the display content on the page (Mackenzie - As shown in FIG. 2, once initial song selections have been made and a current song is playing ... playback bar 130 a selection context display input is provided by a navigation button 140)([0025]; Figure 2 - a fixed location of a jump button is shown).
Regarding claim 8, Williams-Mackenzie-Kolb the method for jumping a page display location according to claim 1, wherein the preset trigger operation comprises one of up-sliding, down-sliding, left-sliding or right-sliding (Kolb - The first motion gesture may be a horizontal swipe gesture)([0027]).
Regarding device claim 10, the claim generally corresponds to method claim 1, and recites similar features in a device manner; therefore, the claim is rejected under similar rational. 
Regarding computer-readable storage medium claims 11, 15, and 18, the claims generally corresponds to method claims 1, 5, and 8, respectively, and recites similar features in a computer-readable storage medium manner; therefore, the claims are rejected under similar rational. 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Mackenzie, Kolb, and in further view of Cho (US Publication 20060269230A1).
Regarding claim 2, Williams-Mackenzie-Kolb teach the method as applied above, Williams-Mackenzie-Kolb differs from the claim in that Williams-Mackenzie-Kolb fails to teach tagging a multimedia item initiated to be played as the currently playing multimedia item (i.e. a play flag) and determining the currently playing multimedia item according to whether each multimedia item in the multimedia playlist is tagged (i.e. comparing play flags). However, tagging a play flag for a currently playing multimedia item and comparing play flags of multimedia item in a multimedia playlist is taught by Cho (the microcomputer 14 sets an identifier (for example, a play flag “Play_Flag”) of one or more bits indicating whether or not the corresponding piece of audio music has been played ... play flag is set to “1” for each piece of audio music that has already been randomly selected and played. The piece of audio music with the play flag “1” is then excluded from a range of random selection targets)([0027]). The examiner notes Williams, Mackenzie, Kolb, and Cho teach a method for controlling a device. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the jumping of Williams-Mackenzie-Kolb to include the tagging and determining of Cho such that the method tags a currently playing multimedia and determines currently playing multimedia by comparing play tags. One would be motivated to make such a combination to provide the advantage of rapidly identifying played multimedia items.
Regarding claim 3, Williams-Mackenzie-Kolb-Cho teach the method for jumping a page display location according to claim 2, wherein tagging the multimedia item initiated to be played further comprises:
modifying a value of a status tag bit of the multimedia item initiated to be played to tag the multimedia item initiated to be played; or 
recording identification information of the multimedia item initiated to be played to tag the multimedia item initiated to be played (Mackenzie - storing in the memory a selection context in which each of a plurality of media items to be played by the media player was selected for playback)([0018]).
Regarding computer-readable storage medium claims 12 and 13, the claims generally corresponds to method claims 2 and 3, respectively, and recites similar features in a computer-readable storage medium manner; therefore, the claims are rejected under similar rational. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Mackenzie, Kolb, and in further view of Huang et al.  (US Publication 20160103606A1).
Regarding claim 6, Williams-Mackenzie-Kolb teach the method as applied above, Williams-Mackenzie-Kolb differs from the claim in that Williams-Mackenzie-Kolb fails to teach adjusting the location of a button by detecting effective content area of the displayed content and setting the location of the button in an area which does not overlap the effective content area. However, adjusting a location of a button by detecting effective content area of displayed content and setting the location of the button in an area which does not overlap the effective content area is taught by Huang (activates a virtual button (Step S302), and the positioning module 120 detects each interactive object displayed on the display frame so as to obtain an object region occupied by the interactive objects (Step S304) ... the determination module 130 would determine whether a non-object region satisfies a first predetermined condition ... exists sufficient space in the region outside the interactive objects to display the virtual button such that the virtual button does not overlap with any of the interactive objects ... When the determination module 130 determines that the non-object region includes the first allowable positions (i.e., the non-object region satisfies the first predetermined condition), the displaying module 140 would display the virtual button at a position among the first allowable positions)([0045], [0046], and [0047]). The examiner notes Williams, Mackenzie, Kolb, and Huang teach a method for displaying buttons in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Williams-Mackenzie-Kolb to include the adjusting and setting of Huang such that the method adjusts a location of a button to ensure the buttons does not overlap an effective content area. One would be motivated to make such a combination to provide the advantage of allowing a user to smoothly operate each interactive object in an optimized manner.
Regarding computer-readable storage medium claim 16, the claims generally corresponds to method claim 6, and recites similar features in a computer-readable storage medium manner; therefore, the claim is rejected under similar rational. 



Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. §101 rejection have been fully considered and are persuasive. The 35 U.S.C. §101 rejection has been withdrawn.
Applicant's arguments with respect to the 35 U.S.C. §101 rejection have been fully considered but they are not persuasive. 
Regarding claims 1, 10, and 11, applicant argues the combination of Williams, Mackenzie, and Kolb fails to teach “displaying a multimedia playlist on a page, the multimedia playlist comprising multiple multimedia items”, “initiating to play the multimedia items in the multimedia playlist according to a preset playing trigger condition”, “acquiring a location jump request”, “determining a currently playing multimedia item in the multimedia playlist, wherein the currently playing multimedia item is one of the multimedia items in the multimedia playlist”, “jumping the page display location to a location of the currently playing multimedia item in the multimedia playlist”, “wherein a location jump button is provided on the page and configured to be displayed on the page when a preset trigger operation of the user is detected”, and “wherein acquiring the location jump request further comprises: receiving a trigger operation of a user on the location jump button, and generating the location jump request”; the examiner respectfully disagrees. 
The examiner one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, the examiner notes although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is a “bedrock principle” that “the claims of the patent define the invention to which the patentee is entitled the rights to exclude.” Innova, 381 F.3d at 1115; see also Vitronics, 90 F.3d at 1582 (“we look at the words of the claims themselves ... to define the scope of the patented invention”); Markman, 52 F.3d at 980 (“The written description part of the specification itself does not delimited the right to exclude. That is the function of the claims.”). As such the words of the claims “are generally given their ordinary customary meaning.” Vitronics, 90 F.3d at 1582; also see Ferguson Beauregard/Logic Controls v. Mega Sys., LLC, 350 F.3d 1327, 1338 (Fed. Cir, 2003)(claim terms “are examined though the viewing glass of person skilled in the art”). It would have been obvious to one of ordinary in the skill in the art to interpret a page as any display interface (e.g. user interface).
Williams discloses of displaying a multimedia playlist on a user interface, the multimedia playlist comprising multiple multimedia items “Highlight the song(s) you wish to add and then drag and drop it on your playlist under the Playlists tab on the sidebar” (page 12). In particular, Williams depicts of an exemplary user interface displaying playlist including multiple media items in Figure 1 above. Williams further discloses of initiating playing of multimedia items in the multimedia playlist upon user selection of a play icon “Once you have finished compiling your playlist, press the Play icon to listen” (page 12).
Mackenzie discloses of acquiring and generating a location jump request upon user selection of a location jump navigation button provided on a user interface, determining currently playing multimedia item in a multimedia playlist, wherein the currently playing multimedia item is one of the multimedia items in the multimedia playlist, and jumping the user interface display to a location of the currently playing multimedia item in the multimedia playlist “While the current song is playing, the user can navigate within the media player 100 … to browse different views such as ... Artists, Playlist, etc. ... a selection context display input is provided by a navigation button 140, as shown, that provides a shortcut to the context in which the current song was previously selected ... As shown in FIG. 3, when the navigation button 140 is pressed a media selection portion in a second display portion 150 may be shown below the playback bar 130 providing selection context ribbon 152 for the currently playing song (media item) ... That is, the song selection context that was presented in the first browser display portion 120 identifying song information 122, at the time of selection to the playback queue or playlist of the currently playing song ...the selection context can be any of a Playlist, or a list of All Songs, Albums, Artists, etc.” ([0024], [0025], [0026], and [0027]). In particular, Mackenzie depicts in Figure 3 of an exemplary embodiment of a user requesting a location jump by interacting with a location jump navigation button and jumping a display to a location of a currently playing song in a currently playing playlist.   
	Kolb discloses displaying a button upon detection of a preset trigger “presence-sensitive screen 4 may be programmed by computing device 2 to display graphical content. Graphical content, generally, includes ... buttons ... the computing device only detects input in the presence-sensing region and substantially at the boundary (60) ... displaying, at the presence-sensitive screen, a group of graphical menu elements positioned substantially radially outward from the second location, responsive to receiving the first user input” ([0024] and [0052]).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Williams, Mackenzie, and Kolb teach a method for displaying buttons in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Williams-Mackenzie to include the displaying of displaying of Kolb such that the method displays a jump button upon detection of a preset trigger. One would be motivated to make such a combination to provide the advantage of efficiently using user interface real estate by dynamically generating a jump button.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for displaying user interface elements upon detection of a trigger operation of a user.
20100328224A1
20150193111A1 
20150309689A1
CN105898573B
EP2784645A2
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145